Title: To Thomas Jefferson from Craven Peyton, 18 August 1825
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir,
Monteagle
Augt. 18—1825:
I have written Genl Lafayette On the subject of an exchange of Land and have refered him to You, I did wish much to of asked Your advice, but it has appeared to me for some time past that You did not appear to possess that degree of cordiality as formerly & my fealings coud not bare a Change from You, who I have for such a great length of time imbraced every Opportunity of rendering You service in every way. I possibly coud consistenlly wish Your great & correct Opinions, I woud not support an existance If I was capable of using dissimulation in any way what ever, Or to relate in the most distant mannar Any on the smalest confidence evar reposed in me by Any person whatsoever for personal Kindnesses you have rendered me in many instances has produced a fealing & attachment for You stronger than  for Any Other Person Now living and every Act of mine towards every branch of Your Family will prove my assertion for independent of Any private favours—Your public acts has been sufficient to endear every human being to You, I very well no if every act of the least consequence of my Life was laid before you, I shoud not have the least fear of displeasure but Your warm approval, yet I fear some bad & designing enemy of mine has told You some untruth. if so will it not be Kind for me to be informed & expose the perpetrator my reason for wishing to exchange Or sell my Land is the grat Numbar of Children & with My Means they coud do much better in a New & Rich Country then this I will send up for the Genls reply after my hearing of his coming—he may wish to see the Lands & Negroes if inclined to exchangewith great & Sincere EsteemC. Peyton